Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated March 15, 1978, which affirmed an order of the State Division of Human Rights, dated August 24, 1976: (1) finding, inter alia, that petitioners had discriminated against the complainant and (2) directing petitioners to (a) temporarily restore complainant to his teaching position with back pay and (b) reconsider him for tenure at the next regularly scheduled meeting of the petitioner board of education, without regard to his national origin. Order confirmed and proceeding dismissed, without costs or disbursements. The determination of the State Division of Human Rights was supported by substantial evidence (see Executive Law, § 298). Hopkins, J. P., Damiani, Rabin and Shapiro, JJ., concur.